 



Exhibit 10.96
BEARINGPOINT, INC.
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated
September 19, 2006 (the “Grant Date”), evidences an award of restricted stock
units made by BearingPoint, Inc., a Delaware corporation (the “Company”), to
Judy Ethell (the “Executive”), each of which represents the right to receive on
settlement cash or one (1) share of common stock, $0.01 par value of the Company
(the “Common Stock”).
     WHEREAS, the Executive will be the Executive Vice President — Finance and
Chief Accounting Officer of the Company, and her services will be of vital
importance to the business success of the Company; and
     WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to grant the Executive the restricted stock units,
as provided in this Agreement, as a material inducement for the Executive to
join the Company and to contribute to its business success.
     NOW, THEREFORE, the Company makes an award of restricted stock units to the
Executive, subject to the following terms and conditions:
     1. Grant of Restricted Stock Units.
               a. On September 19, 2006 (the “Grant Date”), the Executive shall
acquire, subject to the provisions of this Agreement, 292,000 restricted stock
units (the “Restricted Stock Units”), subject to adjustment as provided in
Section 8. Each Restricted Stock Unit consists of a bookkeeping entry
representing the right to receive on a date determined in accordance with this
Agreement either (i) one share of Common Stock or (ii) cash equal to the Fair
Market Value of one share of Common Stock.
               b. The Executive is not required to make any monetary payment
(other than applicable tax withholding, if any, and payment of the par value of
the Common Stock, if required by law) as a condition to receiving cash or shares
of Common Stock issued upon settlement of the Restricted Stock Units. The
consideration for the Restricted Stock Units shall be future services to be
rendered to the Company or for its benefit.
     2. Vesting of Restricted Stock Units.
               a. Except as provided in Sections 2(b), 4 and 7(a), the
Restricted Stock Units shall become 100% vested and nonforfeitable (i) on each
date (the “Vesting Date”) set forth below, provided the Executive remains
continuously employed through the Vesting Date:

- 1 -



--------------------------------------------------------------------------------



 



          Vesting Date   Number of Restricted Stock Units
Grant Date
    204,400  
July 1, 2007
    29,200  
July 1, 2008
    29,200  
July 1, 2009
    29,200  

or (ii) notwithstanding clause (i), on the death or Disability of the Executive.
“Disability” shall mean the inability of the Executive to perform substantially
her duties and responsibilities for a continuous period of at least six months,
as determined solely by the Compensation Committee of the Board of Directors of
the Company (the “Committee”).
               b. Notwithstanding the provisions of Section 2(a), vesting of the
Restricted Stock Units that is scheduled to occur on July 1 in each of the years
2007 — 2009 shall be subject to the achievement of the following goals:
i. all of the Company’s SEC filings (beginning with the Company’s 2005 Form
10-K) being filed on a timely basis as of such Vesting Date or the Executive
having exerted her reasonable best efforts to have the Company’s SEC filings
materially complete as of such date, and
ii. the Executive having exerted her reasonable best efforts to move the Company
forward on a path to becoming a “world class financial organization.” For these
purposes, a “world class financial organization” shall mean an organization that
satisfies the criteria mutually established by the Executive and the Chief
Executive Officer of the Company.
     3. Termination of Employment. In the event that the Executive’s employment
terminates for any reason or no reason, with or without “Cause”, the Executive
shall forfeit and the Company shall automatically reacquire all Restricted Stock
Units which are not, as of time of such termination, vested, and the Executive
shall not be entitled to any payment or other consideration therefore, provided,
however, that on the termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason, the portion of the Restricted
Stock Units that is scheduled to vest on the next anniversary of the Grant Date
shall vest on the date of the Executive’s termination. “Good Reason” shall have
the meaning set forth in the employment letter entered into by the Executive and
the Company as of June 22, 2005 (the “Employment Letter”).
     4. Termination of Restricted Stock Units and Forfeiture of Restricted Stock
Units Gain.
               a. If the Executive:
                    i. breaches any covenant concerning confidentiality or
intellectual property or concerning noncompetition or nonsolicitation of
clients, prospective clients or personnel of the Company and its Affiliates to
which the Executive is or may become a party in the future;

- 2 -



--------------------------------------------------------------------------------



 



                    ii. fails (A) to complete on a timely basis all current and
future training relating to the Company’s policies and procedures, including
financial reporting and timekeeping training, (B) to consistently follow all
Company policies and procedures and to confirm that the employees the Executive
supervises are following such Company policies and procedures, (C) to meet such
cash collection goals, if any, as are established for the Executive by the
Company from time to time or (D) to participate in the Company’s variable
compensation program; or
                    iii. is terminated for “Cause;”
then, in addition to and without in any way limiting any remedies under any of
the covenants described above in this Section 4(a) or otherwise:
                         (A) any unvested Restricted Stock Units and any vested
Restricted Stock Units that have not settled as provided in Section 5(a) shall
be forfeited automatically on the date the Executive commits such breach as is
specified in clause (i), fails to act as specified in clause (ii) or is
terminated for “Cause;” and
                         (B) in the event of a breach described in
Section 4(a)(i), the Executive shall pay the Company, within five business days
of receipt by the Executive of a written demand therefor, an amount in cash
equal to the aggregate of (i) cash received in settlement of Restricted Stock
Units and (ii) the amount determined by multiplying the number of shares of
Common Stock issued in settlement of Restricted Stock Units prior to the date
the Executive breaches such covenant (without reduction for any shares of Common
Stock delivered by the Executive or withheld by the Company pursuant to
Section 6(c)) by the Fair Market Value of a share of Common Stock on the date
the shares of Common Stock were issued to the Executive; and
                         (C) in the event of a breach described in
Section 4(a)(ii) or if the Executive is terminated for Cause other than for a
breach referenced in Section 4(a)(i), the Executive shall pay the Company,
within five business days of receipt by the Executive of a written demand
therefor, an amount in cash equal to 50% of the aggregate of (i) cash received
in settlement of Restricted Stock Units and (ii) the amount determined by
multiplying the number of shares of Common Stock issued in settlement of
Restricted Stock Units prior to the date of the breach described in
Section 4(a)(ii) or the date the Executive is terminated for Cause other than
for a breach referenced in Section 4(a)(i) (without reduction for any shares of
Common Stock delivered by the Executive or withheld by the Company pursuant to
Section 6(c)) by the Fair Market Value of a share of Common Stock on the date
the shares of Common Stock were issued to the Executive; and
                         (D) the Executive shall pay any damages in excess of
the amounts paid to the Company under clauses (B) or (C) above.
               b. The Executive agrees that by executing this Agreement, the
Executive authorizes the Company and its Affiliates to deduct any amount or
amounts owed by the Executive pursuant to Section 4(a) from any amounts payable
by the Company or any Affiliate to the Executive, including, without limitation,
any amount payable to the Executive as salary,

- 3 -



--------------------------------------------------------------------------------



 



wages, vacation pay or bonus. This right of setoff shall not be an exclusive
remedy, and the Company’s or an Affiliate’s election not to exercise this right
of setoff with respect to any amount payable to the Executive shall not
constitute a waiver of this right of setoff with respect to any other amount
payable to the Executive or any other remedy.
          c. “Cause” shall mean the occurrence, failure to cause the occurrence
or failure to cure after the occurrence (when a cure is permitted), as the case
may be, of any of the following circumstances after the Executive’s receipt of
written notification from the General Counsel which includes a detailed
description of the claimed circumstance: (i) the Executive’s embezzlement,
misappropriation of corporate funds, or the Executive’s material acts of
dishonesty; (ii) the Executive’s commission or conviction of any felony or of
any misdemeanor involving moral turpitude, or entry of a plea of guilty or nolo
contendre to any felony or misdemeanor involving moral turpitude; (iii) the
Executive’s engagement, without a reasonable belief that her action was in the
best interests of the Company, in any activity that could harm the business or
reputation of the Company in a material manner; (iv) the Executive’s willful
failure to adhere to the Company’s material corporate codes, policies or
procedures that have been communicated to her; (v) the Executive’s material
breach of any provision of the managing director agreement entered into by the
Executive and the Company effective July 1, 2005 (the “Managing Director
Agreement”) or the Employment Letter; or (vi) the Executive’s violation of any
statutory or common law duty or obligation to the Company, including, without
limitation, the duty of loyalty, provided, however, that in the case of
subsections (iii), (iv), (v) and (vi), the Company shall provide the Executive
with the opportunity to cure any Cause event during the 15-day period after her
receipt of written notice describing the Cause event, provided, however, that a
Cause event shall be considered to be cured only if all adverse consequences of
the Cause event have been fully remedied.
     5. Settlement of the Restricted Stock Units.
          a. Issuance of Shares of Common Stock or Cash. Subject to the
provisions of Sections 5(c) - (e), the Company shall issue to the Executive
(i) cash, (ii) the number of shares of Common Stock that is equal to the number
of vested Restricted Stock Units after any adjustments under Section 8 or
(iii) a combination of cash or shares of Common Stock, provided, however, that
it shall be in the Company’s sole discretion whether the issuance shall be in
the form specified in clause (i), (ii) or (iii) and provided further that any
Restricted Stock Units that vest as a result of the death or Disability of the
Executive shall be settled in full on the next Vesting Date that occurs after
the death or Disability of the Executive. Notwithstanding the foregoing, the
Executive may defer payment of any vested Restricted Stock Units, provided any
such election to defer and deferral agreement comply in all respects with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and,
at the request of the Executive, the Company shall amend this Agreement to the
extent necessary for the deferral to comply with Code Section 409 A. If the
Company elects to pay the Executive in cash, the payment shall equal the Fair
Market Value of the number of shares of Common Stock on the Settlement Date, as
defined below, that is equal to the number of vested Restricted Stock Units
after any adjustments under Section 8. For purposes of this Agreement, “Fair
Market Value” shall mean the last sale price of a share of Common Stock as
reported on the New York Common Stock Exchange on the date as of which such
value is being determined or, if there shall be no reported transactions on

- 4 -



--------------------------------------------------------------------------------



 



such date, on the next preceding date for which a transaction was reported;
provided, however. that if the Common Stock is not traded on the New York Common
Stock Exchange, Fair Market Value may be determined by the Committee by whatever
means or method as the Committee, in the good faith exercise of its discretion,
shall at such time deem appropriate.
          b. Settlement Schedule. Except for any deferred amounts, and subject
to any restriction on transfer pursuant to Sections 5(c)-(e), the Restricted
Stock Units shall be settled as provided in Section 5(a), and any Common Stock
that is issued at settlement may be sold, in accordance with the following
schedule (the “Settlement Schedule).

          Settlement of RSUs     and Permissible     Sale Dates   Number of RSUs
Grant Date
    131,400  
July 1, 2007
    43,800  
July 1, 2008
    29,200  
July 1, 2009
    29,200  
July 1, 2010
    29,200  
July 1, 2011
    29,200  

          c. Restrictions on Grant of the Restricted Stock Units and Issuance of
Shares. The grant of the Restricted Stock Units and issuance of shares of Common
Stock upon settlement of the Restricted Stock Units shall be subject to and in
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Common Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Common
Stock may then be listed. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Restricted Stock Units shall relieve the Company of any liability
in respect of the failure to issue such shares as to which such requisite
authority shall not have been obtained. As a condition to the settlement of the
Restricted Stock Units, the Company may require the Executive to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
          d. Restrictions upon Certain Terminations of Employment. If the
Executive terminates her employment, other than for Good Reason or on account of
death or Disability, then (i) the Company shall not issue to the Executive any
additional shares of Common Stock underlying outstanding vested Restricted Stock
Units pursuant to Section 5(a) of this Agreement until July 1, 2015, at which
time any outstanding vested Restricted Stock Units shall be settled as provided
in Section 5 (a), and (ii) the Executive shall not sell, assign, alienate,
pledge, attach or otherwise transfer or encumber any shares of Common Stock
previously issued to the Executive pursuant to Section 5(a) until July 1, 2015.

- 5 -



--------------------------------------------------------------------------------



 



          e. Restrictions on Sale of Shares. Until July 1, 2015, the Executive
shall not transfer any shares of Common Stock received upon the settlement of
Restricted Stock Units pursuant to Section 5(a) except (i) in sales, redemptions
or other transactions, underwritten public offerings or share repurchases, in
each case as approved in writing by the Company either specifically or by
general policy, or (ii) to estate and/or tax planning vehicles, family members
and charitable organizations that become bound hereby by express agreement, in
each case as approved in writing by the Company (which approval may be subject
to such other conditions, including the requirement that any transferee become
bound by any other agreement, as the Company may, in its sole discretion,
require). The Company shall use its reasonable efforts to facilitate the sales,
redemptions or other transactions, underwritten public offerings or share
repurchases referred to in clause (i) of the preceding sentence, at the
Company’s expense, promptly after each settlement of the Restricted Stock Units.
The Executive agrees that, in the Company’s sole discretion, and until July 1,
2015, all of his or her shares of Common Stock shall either (i) bear legends
that reflect the restrictions imposed by this Section 5 or (ii) be held in
custody by a custodian designated by the Company.
          f. Registration of Shares. Shares issued in settlement of the
Restricted Stock Units shall be registered in the name of the Executive, or, if
applicable, in the names of the heirs of the Executive. Such shares may be
issued either in certificated or book entry form. In either event, the
certificate or book entry account shall bear such restrictive legends or
restrictions as the Company, in its sole discretion, shall require.
          g. Fractional Shares. The Company shall not be required to issue
fractional shares upon the settlement of the Restricted Stock Units.
          h. Dividend Equivalents. As of each dividend payment date for each
cash dividend on the Common Stock, the Company shall award the Executive
additional restricted stock units, which shall be subject to the same terms and
conditions as the Restricted Stock Units granted pursuant to this Agreement. The
number of additional restricted stock units to be granted shall equal: (i) the
product of (x) the per-share cash dividend payable with respect to each share of
Common Stock on that date, multiplied by (y) the total number of Restricted
Stock Units which have not been paid or forfeited as of the record date for such
dividend, divided by (ii) the Fair Market Value of one share of Common Stock on
the payment date of such dividend. The number of additional Restricted Stock
Units to be granted if the dividend is paid in the form of Common Stock shall be
determined in accordance with Section 8 of this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



     6. Withholding Taxes.
          a. In General. Unless Section 6(b) or 6(c) applies, the Executive
shall pay to the Company, or make provision satisfactory to the Company for
payment of, any federal, state, local or foreign taxes required by law to be
withheld with respect to the issuance of shares of Common Stock in settlement
thereof, no later than the date on which such withholding is required under
applicable law. The Company shall have no obligation to deliver shares of Common
Stock until the tax withholding obligations of the Company have been satisfied
by the Executive.
          b. Payment in Cash. The Company shall withhold from any payment under
Section 5 the amount of any federal, state, local or foreign taxes required by
law to be withheld with respect to the settlement of the Restricted Stock Units
in cash.
          c. Payment in Shares. The Executive may satisfy all or any portion of
the Company’s tax withholding obligations by requesting the Company to withhold
a number of whole shares of Common Stock otherwise deliverable to the Executive
in settlement of the Restricted Stock Units having a fair market value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
Any adverse consequences to the Executive resulting from the procedure permitted
under this Section 6(c), including, without limitation, tax consequences, shall
be the sole responsibility of the Executive.
     7. Change in Control.
          a. In addition to the provisions of the Special Termination Agreement
entered into by the Executive and the Company effective July 1, 2005, in the
event of a Change in Control, as defined in Section 7(b), of the Company, the
Restricted Stock Units shall become 100% vested and nonforfeitable effective as
of the date of the Change in Control. The Restricted Stock Units shall be
settled in accordance with Section 4 on the date of the Change in Control to the
extent that the Restricted Stock Units are neither assumed nor continued in
connection with the Change in Control.
          b. For purposes of this Agreement, “Change in Control” means:
          (A) a sale or transfer of all or substantially all of the assets of
the Company on a consolidated basis in any transaction or series of related
transactions;
          (B) any merger, consolidation or reorganization to which the Company
is a party, except for a merger, consolidation or reorganization in which the
Company is the surviving corporation and, after giving effect to such merger,
consolidation or reorganization, the holders of the Company’s outstanding equity
(on a fully diluted basis) immediately prior to the merger, consolidation or
reorganization will own in the aggregate immediately following the merger,
consolidation or reorganization the Company’s

- 7 -



--------------------------------------------------------------------------------



 



outstanding equity (on a fully diluted basis) either (i) having the ordinary
voting power to elect a majority of the members of the Company’s board of
directors to be elected by the holders of Common Stock and any other class which
votes together with the Common Stock as a single class or (ii) representing at
least 50% of the equity value of the Company as reasonably determined by the
Committee;
          (C) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date hereof whose election, or nomination for election
by the holders of the Company’s equity, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed to
have been a member of the Incumbent Board; and provided further, that no
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by any individual, entity or group (a
“Person”) other than the Board, including any “person” within the meaning of
Section 13(d) of the Exchange Act, for the purpose of opposing a solicitation by
any other Person with respect to the election or removal of directors, or any
other actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board shall be deemed to have been a member of the
Incumbent Board; or
          (D) any Person acquires beneficial ownership of 30% or more of the
outstanding equity of the Company generally entitled to vote on the election of
directors.
     8. Adjustments for Changes in Capital Structure. In the event of any Common
Stock split, reverse Common Stock split, Common Stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the Restricted Stock
Units shall be appropriately adjusted by the Committee. If any adjustment would
result in a fractional share being subject to the Restricted Stock Units, the
Company shall pay the Executive, in connection with the first vesting of the
Restricted Stock Units occurring after such adjustment, an amount in cash
determined by multiplying (i) the fraction of such share (rounded to the nearest
hundredth) by (ii) the Fair Market Value on the vesting date. The decision of
the Committee regarding any such adjustment shall be final, binding and
conclusive.
     9. Rights as a Shareholder. The Executive shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Restricted Stock Units until the date of the issuance of a certificate for such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided in Sections 5(h) and
8.
     10. No Employment Rights. The Executive understands and acknowledges that,
except as otherwise provided in the Employment Letter or the Managing Director
Agreement, as the case may be, the Executive’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon the Executive
any right to continue in the employment of the

- 8 -



--------------------------------------------------------------------------------



 



Company or interfere in any way with any right of the Company to terminate the
Executive’s employment at any time.
     11. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Executive shall, at the request of the Company, promptly present
to the Company any and all certificates representing shares acquired pursuant to
this Agreement in the possession of the Executive in order to carry out the
provisions of this Section.
     12. Nontransferability of Restricted Stock Units. Prior to the issuance of
shares of Common Stock on the Settlement Date, neither this Agreement nor any of
the Restricted Stock Units subject to this Agreement shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Executive or the
Executive’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to the Agreement shall be exercisable
during the Executive’s lifetime only by the Executive or the Executive’s
guardian or legal representative.
     13. Amendment. The Committee may amend this Agreement at any time;
provided, however, that no such amendment may adversely affect the Participant’s
rights under this Agreement without the consent of the Participant, except to
the extent such amendment is reasonably determined by the Committee in its sole
discretion to be necessary to comply with applicable law. No amendment or
addition to this Agreement shall be effective unless in writing.
     14. Administration of this Agreement. All questions of interpretation
concerning this Agreement shall be determined by the Committee. All
determinations by the Committee shall be final and binding upon all persons
having an interest in this Agreement.
     15. Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Executive and the Executive’s
heirs, executors, administrators, successors and assigns.
     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, other than the
conflict of laws principles thereof.
     17. Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

- 9 -



--------------------------------------------------------------------------------



 



     18. Employment Letter. In the event of a conflict between the provisions of
this Agreement and the provisions of the Employment Letter, this Agreement shall
control as to the number of Restricted Stock Units granted, the date of the
grant, the vesting schedule, and the settlement schedule, but the Employment
Letter shall control as to all other terms.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be exercised
by its duly authorized officer effective as of the Grant Date.

         
 
  BEARINGPOINT, INC.    
 
       
 
  Harry L. You    
 
  Chief Executive Officer    

- 10 -



--------------------------------------------------------------------------------



 



Acknowledgement, Acceptance and Agreement:
By signing below and returning this Restricted Stock Unit Agreement to Lauren C.
Lutz, General Counsel and Secretary, BearingPoint, Inc., I hereby acknowledge
receipt of the Agreement, accept the RSUs granted to me, and agree to be bound
by the terms and conditions of the Agreement.

             
/s/ Judy Ethell
 
Signature
      10/3/06
 
Date    
 
           
Judy Ethell
 
Print Name
           

- 11 -